STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   February 20, 2018
              Plaintiff-Appellee,

v                                                                  No. 336788
                                                                   Berrien Circuit Court
ZACHARY X-ZAVIER-LAMAR JOHNSON,                                    LC No. 2016-002150-FH

              Defendant-Appellant.


Before: MARKEY, P.J., and M. J. KELLY and CAMERON, JJ.

PER CURIAM.

        Defendant was found guilty following a jury trial of first-degree home invasion, MCL
750.110a(2); and domestic violence, third offense, MCL 750.81(4). The trial court sentenced
defendant to 132 to 240 months’ imprisonment for first-degree home invasion and 36 to 60
months’ imprisonment for domestic violence with the sentences to run consecutively and no
credit for time served. Defendant now appeals as of right. We affirm.

        Defendant first challenges the sufficiency of the evidence to support his conviction for
first-degree home invasion. “This Court reviews de novo challenges to the sufficiency of the
evidence.” People v Solloway, 316 Mich. App. 174, 180; 891 NW2d 255 (2016). “Taking the
evidence in the light most favorable to the prosecution, the question on appeal is whether a
rational trier of fact could find the defendant guilty beyond a reasonable doubt.” People v
Hardiman, 466 Mich. 417, 421; 646 NW2d 158 (2002). “In determining whether sufficient
evidence was presented to support a conviction, the reviewing court will not interfere with the
fact-finder’s role of deciding the credibility of the witnesses.” Solloway, 316 Mich. App. at 180.
“It is for the trier of fact, not the appellate court, to determine what inferences may be fairly
drawn from the evidence and to determine the weight to be accorded those inferences.”
Hardiman, 466 Mich. at 428.

       The first-degree home invasion statute, MCL 750.110a(2), sets forth three elements that
may be proved in alternative ways. In People v Wilder, 485 Mich. 35, 43; 780 NW2d 265 (2010),
the Court listed these three elements as follows:

       Element One: The defendant either:

              1. breaks and enters a dwelling or


                                               -1-
               2. enters a dwelling without permission.

       Element Two: The defendant either:

              1. intends when entering to commit a felony, larceny, or assault in the
       dwelling or

               2. at any time while entering, present in, or exiting the dwelling commits a
       felony, larceny, or assault.

       Element Three: While the defendant is entering, present in, or exiting the
       dwelling, either:

               1. the defendant is armed with a dangerous weapon or

               2. another person is lawfully present in the dwelling. [Emphasis deleted.]

Defendant does not challenge the third element but rather argues that he entered the dwelling
with permission and that he did not assault the victim.

       For the first element, to enter “ ‘[w]ithout permission’ means without having obtained
permission to enter from the owner or lessee of the dwelling or from any other person lawfully in
possession or control of the dwelling.” MCL 750.110a(1)(c).

       In this case, the prosecution presented evidence that defendant entered the house without
permission. Officer Andrew Belden, the officer who responded when the victim’s teenage
daughter called the police, interviewed the victim within minutes of the assault. The prosecution
presented four clips from that interview. Officer Belden testified that the victim stated that
defendant ripped the screen off the door trying to get inside the house. The victim testified that
although defendant was going to stay the night at her house, she told defendant not to come if he
were drunk. Defendant, however, was drunk when he arrived at her house. The victim asked the
defendant to leave multiple times and tried to push him out of her house. Viewed in the light
most favorable to the prosecution, we agree there was sufficient evidence in this case to conclude
beyond a reasonable doubt that defendant entered the house without permission.

        For the second element, the prosecution had to prove that defendant assaulted the victim
or intended to do so. Although not defined by statute, “Michigan generally defines an assault as
‘either an attempt to commit a battery or an unlawful act that places another in reasonable
apprehension of receiving an immediate battery.’ ” People v Meissner, 294 Mich. App. 438, 453-
454; 812 NW2d 37 (2011) (citation omitted). “A battery is an intentional, unconsented and
harmful or offensive touching of the person of another . . . .” Id. at 454 (quotation marks and
citation omitted). “It does not matter whether the touching caused an injury.” People v
Cameron, 291 Mich. App. 599, 614; 806 NW2d 371 (2011).

       Here, the prosecution presented sufficient evidence that defendant assaulted the victim.
Both Officer Belden and the victim testified that she had an injury on her arm from her struggle
with defendant. Officer Belden also testified that the victim told him that defendant had put “one
hand around her neck and applied pressure in a choking manner.” Although the details of the

                                               -2-
incident varied slightly with the victim’s testimony at trial, she still said that defendant grabbed
her by the neck. But injury to her neck was not necessary to prove an assault. See Cameron,
291 Mich. App. at 614. Thus, viewed in the light most favorable to the prosecution, we again
agree there was sufficient evidence that defendant assaulted the victim. See Meissner, 294 Mich
App at 454.

        Defendant contends that the prosecution presented insufficient evidence because the
victim’s testimony at trial called into question whether a home invasion occurred because it
differed from victim’s statements to Officer Belden immediately after the incident. At best,
defendant has demonstrated that the prosecution presented conflicting evidence of a home
invasion. But it is the jury that must determine the credibility of witnesses and the weight to
assign the evidence. Hardiman, 466 Mich. at 431. Thus, a rational juror could have found
defendant guilty of home invasion beyond a reasonable doubt. Id. at 421.

      Additionally, defendant argues that the trial court erred in assessing offense variable
(OV) 19 at 10 points. We disagree.

        When reviewing a challenge under the sentencing guidelines, “factual determinations are
reviewed for clear error and must be supported by a preponderance of the evidence.” People v
Hardy, 494 Mich. 430, 438; 835 NW2d 340 (2013). “A factual finding is clearly erroneous if it
either lacks substantial evidence to sustain it, or if the reviewing court is left with the definite and
firm conviction that the trial court made a mistake.” People v Mazur, 497 Mich. 302, 308; 872
NW2d 201 (2015). “Whether the facts, as found, are adequate to satisfy the scoring conditions
prescribed by statute, i.e., the application of the facts to the law, is a question of statutory
interpretation, which an appellate court reviews de novo.” Hardy, 494 Mich. at 438.

       “A trial court determines the sentencing variables by reference to the record, using the
standard of preponderance of the evidence.” People v Osantowski, 481 Mich. 103, 111; 748
NW2d 799 (2008). The trial court can consider all record evidence when calculating the
defendant’s guideline, including testimony from a previous hearing. People v McDonald, 293
Mich. App. 292, 300; 811 NW2d 507 (2011).

       MCL 777.49, the statute defining OV 19, explains that OV 19 “is threat to the security of
a penal institution or court or interference with the administration of justice or the rendering of
emergency services.” MCL 777.49 also instructs the trial court to:

              Score offense variable 19 by determining which of the following apply
       and by assigning the number of points attributable to the one that has the highest
       number of points:

                (a) The offender by his or her conduct threatened the security of a penal
       institution or court...................................................................................... 25 points

               (b) The offender used force or the threat of force against another person
       or the property of another person to interfere with, attempt to interfere with, or
       that results in the interference with the administration of justice or the rendering
       of emergency services................................................................................ 15 points


                                                              -3-
              (c) The offender otherwise interfered with or attempted to interfere with
       the administration of justice....................................................................... 10 points

               (d) The offender did not threaten the security of a penal institution or
       court or interfere with or attempt to interfere with the administration of justice or
       the rendering of emergency services by force or threat of force.................. 0 points

        “[T]he plain and ordinary meaning of ‘interfere with the administration of justice’ for
purposes of OV 19 is to oppose so as to hamper, hinder, or obstruct the act or process of
administering judgment of individuals or causes by judicial process.” People v Hershey, 303
Mich. App. 330, 343; 844 NW2d 127 (2013). Conduct that interferes with or attempts to interfere
with the administration of justice for purposes of scoring OV 19 does not necessarily need to rise
to the level of a chargeable offense. People v Barbee, 470 Mich. 283, 287; 681 NW2d 348
(2004). When assessing points under OV 19, a court may consider conduct after the completion
of the sentencing offense. People v Smith, 488 Mich. 193, 200; 793 NW2d 666 (2010).

        In scoring OV 19 at 10 points in this case, the trial court relied on evidence from an
evidentiary hearing at which the prosecution introduced the testimony of Officer Belden about
three telephone calls and a jail video. The telephone calls were from the jail to the victim’s
phone number. The video was of defendant’s jail dormitory and showed a man using the
telephone at the same date and time that the phone calls were placed. Officer Belden recognized
the voice on the phone calls as being that of defendant based on his interactions with defendant
on the night of the incident at the victim’s house. In the phone calls, defendant asked the person
on the other end to “stay low” and mentioned a subpoena.

       Although defense counsel pointed out at sentencing that charges against defendant for
witness tampering were dismissed, the trial court did not err in considering uncharged conduct in
determining the scoring of OVs. See Barbee, 470 Mich. at 287. Additionally, the trial court was
allowed to consider evidence from the evidentiary hearing in its sentencing decision. See
McDonald, 293 Mich. App. at 300. The trial court did not clearly err in finding that defendant had
contacted the victim to convince her to avoid being subpoenaed in light of the testimony by
Officer Belden and the recordings introduced at the evidentiary hearing. See Hardy, 494 Mich. at
438. Moreover, reviewing the application of the facts de novo, the trial court did not err in
finding that attempts to convince the victim to avoid being subpoenaed constitutes interference
with the administration of justice. Id.; Hershey, 303 Mich. App. at 343.

       We affirm.

                                                                             /s/ Jane E. Markey
                                                                             /s/ Michael J. Kelly
                                                                             /s/ Thomas C. Cameron




                                                            -4-